15 U.S. 373 (1817)
2 Wheat. 373
LENOX et al.
v.
ROBERTS.
Supreme Court of United States.
March 13, 1817.
March 15, 1817.
*376 The cause was argued by Mr. Swann, for the appellants, and by Mr. Lee, for the respondent.
Mr. Chief Justice MARSHALL delivered the opinion of the court.
The court will not give any opinion whether any action can be maintained at law upon any of the promissory notes in the record, by an assignee who does not claim the same by an endorsement upon the notes. For, in this case, there is no specific assignment of these notes; the only assignment is a general assignment, in trust, of all the property of the late bank of the United States, and, as the act of incorporation had expired, no action could be maintained at law by the bank itself. Under these circumstances, the court is clearly of opinion that a suit may be maintained in equity against the other parties to the notes. Another question arises in the cause, whether the endorsers have had due notice of the non-payment by the makers. As there is some *377 contrariety of evidence in the record, the court will only lay down the rule. And it is the opinion of the court, that a demand of payment should be made upon the last day of grace, and notice of the default of the maker be put into the post-office early enough to be sent by the mail of the succeeding day.
Decree reversed.